Citation Nr: 1115407	
Decision Date: 04/20/11    Archive Date: 05/04/11

DOCKET NO.  08-39 098	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for a skin disability, to include chloracne.

3.  Entitlement to service connection for a neck disability.

4.  Entitlement to a compensable disability evaluation for residuals of removal of subconjunctival foreign bodies, right eye.

5.  Entitlement to an initial disability evaluation in excess of 10 percent for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. G. Mazzucchelli, Counsel


INTRODUCTION

The Veteran had active service from May 1966 to May 1968.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.  The case is currently under the jurisdiction of the Chicago, Illinois, RO.  

The Veteran presented testimony before the undersigned Veterans Law Judge (VLJ) in September 2010; a transcript of the hearing is associated with the claims file.

The issues of entitlement to service connection for bilateral hearing loss, a skin disability, and a neck disability, and entitlement to a compensable disability evaluation for residuals of removal of subconjunctival foreign bodies, right eye, are being REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran withdrew the appeal of the issue of entitlement to an initial disability evaluation in excess of 10 percent for tinnitus in September 2010.

2.  A claim of service connection for bilateral hearing loss was previously denied by RO decisions in January 1985 and March 1994.  Evidence presented since March 1994 relates to an unestablished fact necessary to substantiate the claim.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a Substantive Appeal with respect to the issue of entitlement to an initial disability evaluation in excess of 10 percent for tinnitus have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2010).

2.  The March 1994 RO decision denying the claim of entitlement to service connection for bilateral hearing loss is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 3.105(a) (2010).

3.  New and material evidence sufficient to reopen the claim of service connection for bilateral hearing loss has been presented.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawal of Issue

A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.

In his September 2010 hearing before the undersigned, which was reduced to writing in the hearing transcript, the Veteran expressed his desire to withdraw the appeal on the issue of entitlement to an initial disability evaluation in excess of 10 percent for tinnitus.  Hence, there remain no allegations of errors of fact or law for appellate consideration with respect to that issue and it must be dismissed.

Notice and Assistance

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence not of record that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The notice should also address the rating criteria or effective date provisions that are pertinent to the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In a claim to reopen a previously and finally denied claim, VA must notify a claimant of the evidence and information that is necessary to reopen the claim and VA must notify the claimant of the evidence and information that is necessary to establish his entitlement to the underlying claim for the benefit sought by the claimant.  To satisfy this requirement, VA must look at the bases for the denial in the prior decision and provide a notice letter that describes what evidence would be necessary to substantiate that element or elements required to establish service connection that were found insufficient in the previous denial.  Kent v. Nicholson, 20 Vet. App. 1 (2006).

As the issue of whether new and material evidence has been submitted is being resolved in the appellant's favor, any error in notice required by Kent is harmless error, and as the underlying claims for benefits have been remanded, analysis of whether VA has satisfied its other duties to notify and assist is not in order.

New and Material Evidence

A claim of entitlement to service connection for bilateral hearing loss was denied in a January 1985 rating decision.  The Veteran attempted to reopen the claim, and it was again denied in a March 1994 rating decision.  After notification of the decision, the Veteran did not submit a notice of disagreement with respect to the hearing loss issue.  This decision is final based on the evidence then of record.  38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.104, 20.302, 20.1103.  However, a claim will be reopened if new and material evidence is submitted.  38 U.S.C.A. §5108; 38 C.F.R. § 3.156(a).  New evidence means existing evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In the January 1985 and March 1994 rating decisions denying service connection, the RO determined that the evidence of record did not demonstrate either a current diagnosis of hearing loss or a nexus to service.  Evidence considered at the time of the March 1994 decision included a VA examination in July 1968 that noted normal hearing.  

Evidence received in conjunction with the application to reopen includes a March 1992 VA audiology report (first added to the record in 2007) that shows bilateral hearing loss for VA purposes, as well as audiology reports from 1995, 2006, and 2007 that demonstrate bilateral hearing loss.  

While these reports do not contain evidence of a nexus between the Veteran's service and his current hearing loss, they are competent evidence of a current disability, and the Board finds this evidence is both "new" and "material," in that it was previously unseen; it relates to an unestablished fact necessary to substantiate the claim, that is, the existence of current bilateral hearing loss by VA standards; and it raises a reasonable possibility of substantiating the claim.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).

Thus, the claim is reopened, and, to this extent only, the appeal is granted.  As will be discussed in the Remand portion of this decision, further development is required prior to the Board's adjudication of the merits of the Veteran's appeal of this issue.


ORDER

The appeal of the issue of entitlement to an initial disability evaluation in excess of 10 percent for tinnitus is dismissed.

New and material evidence has been received; the claim of entitlement to service connection for bilateral hearing loss is reopened and, to that extent only, the appeal is granted.


REMAND

The Veteran is seeking service connection for bilateral hearing loss which he contends result from combat-related noise exposure and a traumatic perforation of the left eardrum from an explosion in service.  His Form DD214 establishes that he served in combat in Vietnam, and records show he was awarded a Purple Heart medal.

The Veteran was afforded a VA audiological evaluation in February 2007, during which bilateral sensorineural hearing loss was diagnosed.  The examiner stated that the Veteran's hearing loss was less likely as not of service origin because he had normal hearing at discharge.  

The February 2007 VA examiner's opinion fails to consider that VA regulation does not necessarily preclude service connection for hearing loss that first met the regulation's requirements after service.  Hensley v. Brown, 5 Vet. App. 155 (1993) (notwithstanding that hearing loss was not noted upon separation, a medical relationship between current hearing loss and noise exposure during service demonstrates that the veteran incurred an injury during service).  Once VA undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, VA must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  On remand, the Veteran should be afforded another VA examination in order to determine the most likely cause of his current bilateral hearing loss.

The Veteran, at his hearing before the undersigned, indicated that he was scheduled for an appointment with a VA neurologist in October 2010.  The most recent VA records in the claims folder are dated in September 2010.  All subsequent records should be obtained.  See 38 C.F.R. § 3.159(c)(2), (c)(3); Bell v. Derwinski, 2 Vet. App. 611 (1992) (because VA is deemed to have constructive knowledge of all VA records and such records are considered evidence of record at the time a decision is made).

The claims folder contains a computer disc submitted by the Veteran and apparently containing files of medical records from "military, VA, and civilian sources."  The folder in which this disc is contained indicates that it was received from the Veteran by VA in December 2009.  There is no indication that the evidence contained on the disc was considered by the RO.  On remand, the documents stored on the disc that are not already of record  should be printed and associated with the claims folder.  

At his hearing before the undersigned, the Veteran referred to private treatment for his right eye disability.  He should be requested to provide the name of the treating physician as well as any necessary releases, and the records should be obtained.  He also has reported relevant treatment at Dyer Memorial Hospital in Indiana in 1967 and 1968.  The RO should attempt to obtain these records.  The Veteran has also referred to treatment in 1968 at the VA Hospital on Taylor Street in Chicago.  To the extent that these records are outstanding, they should be obtained and associated with the claims file.  

Accordingly, the case is REMANDED for the following action:

1.  Print the nonduplicative documents of the computer disc submitted by the Veteran in December 2009; copies of such records/documents contained on the disc must be associated with the claims folder.



2.  Obtain any outstanding, relevant VA treatment records, including those dated since September 2010 from the Hines VAMC, and records dated in 1968 from the VA Hospital on Taylor Street in Chicago.  Ask the Veteran about the existence of any outstanding private treatment records, including those reflecting treatment for his right eye disability.  Request any necessary releases from the Veteran and obtain those records as well as records dated in 1967-68 from Dyer Memorial Hospital in Indiana (if they are not included among the documents on the disc submitted by the Veteran).  All records obtained should be associated with the claims folder.

3.  Schedule the Veteran for a VA audiological evaluation to determine the severity and likely etiology of his claimed bilateral hearing loss.  The claims file should be made available to the examiner in conjunction with the examination.  The examiner should conduct a thorough interview with the Veteran, noting with specificity any occupational and recreational noise exposure and use of hearing protection both during and after service.  The examiner should also conduct an examination, including any indicated tests, and provide a diagnosis for any pathology found.  Based on examination and records review, the examiner should offer an opinion as to whether it is at least as likely as not (i.e., probability of 50 percent) that the Veteran's hearing loss had its onset during active service or is etiologically related to disease or injury (including perforated eardrum and combat noise exposure) incurred during active service.  The examiner is asked to comment on the Veteran's complaints that his hearing loss began during service.  The examiner is further advised that service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).

A complete rationale should be provided for any opinion expressed.  If the requested opinion cannot be provided without resort to speculation, the examiner should so state and explain why an opinion would be speculative.

4.  After completing the required actions, and after conducting any additional development necessary based on the information obtained, the RO/AMC should readjudicate the issues on appeal with consideration of the additional evidence received since the most recent supplemental statement of the case, including the evidence contained on the disc submitted by the Veteran.  If a benefit sought on appeal remains denied, the appellant and his representative should be provided a supplemental statement of the case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claim for benefits, to include a summary of the evidence and applicable law and regulations considered pertinent to the issues currently on appeal.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
M. SABULSKY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


